Citation Nr: 1028824	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-30 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from 
December 1941 to May 1942 and had Recognized Guerilla service 
from September 1942 to April 1946.  He died in October 2001.  The 
appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from May 2008 rating decisions of the Department of 
Veterans Affairs (VA) in Manila, Philippines, which denied the 
appellant's claims of entitlement to service connection for the 
cause of the Veteran's death, death pension and accrued benefits.

The Board notes that while the May 2008 rating decision only 
discussed the issue of service connection for cause of death in 
its reasons and bases, the notice letter also sent in May 2008 
with the decision indicated that death pension and accrued 
benefits were also denied.

The appellant submitted additional evidence to the Board and a 
written waiver, waiving a review of this evidence by the RO.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The Veteran died in October 2001; the death certificate lists 
the immediate cause of his death as multiple organ failure, due 
to cardioembolism, atrial fibrillation with right hemiplegia and 
cerebrovascular disease.  Community pneumonia was listed as a 
contributing condition to his death.

2.  At the time of the Veteran's death, service connection was in 
effect for traumatic arthritis of the left knee, scar on the left 
elbow and injury to muscle group 12 of his left leg.

3.  The Veteran did not have cardioembolism, atrial fibrillation 
with right hemiplegia or cerebrovascular disease in service, such 
disabilities did not manifest until many years after service, and 
there is no nexus between cardioembolism, atrial fibrillation 
with right hemiplegia or cerebrovascular disease and service.

4.  The Veteran had recognized service with the Philippine 
Commonwealth Army from December 1941 to May 1942 and had 
Recognized Guerilla service from September 1942 to April 1946. 

5.  No claim for VA benefits was pending at the time of the 
Veteran's death in 2001.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.309, 3.312 (2009).

2.  The Veteran did not have the requisite service to render him 
eligible for VA pension benefits; thus, the criteria for 
entitlement to death pension benefits are not met.  38 U.S.C.A. 
§§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2009).

3.  The appellant is not entitled to accrued benefits.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.160, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.

As to the issues of entitlement to death pension and accrued 
benefits, the above discussion reflects that the law, and not the 
evidence, is dispositive, and the VCAA is therefore inapplicable.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006). 

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  The appellant received notice in compliance 
with Hupp in March 2008.  The letter notified her that during the 
Veteran's lifetime he was receiving service connection for 
traumatic arthritis of the left knee secondary to shrapnel wound, 
residuals of shrapnel wound of the left leg and a superficial 
scar to the left elbow.  The letter also informed her of the 
information necessary to substantiate the claim for service 
connection for cause of the Veteran's death.  

The VA indicated that in order to substantiate a claim for 
service connection, the evidence needs to show that the Veteran 
died from a service-related injury or disease.  As to informing 
the appellant of which information and evidence she was to 
provide to VA and which information and evidence VA would attempt 
to obtain on her behalf, VA informed her it had a duty to obtain 
any records held by any federal agency.  It also informed her 
that on her behalf, VA would make reasonable efforts to obtain 
records that were held by a federal agency, such as records from 
private doctors and hospitals.  The VCAA letter stated that she 
would need to give VA enough information about the records so 
that it could obtain them for her.  Finally, she was told to 
submit any evidence in her possession that pertained to the 
claim.

With regard to Dingess notice, the Board finds that the appellant 
is not prejudiced as any questions as to the appropriate 
effective date to be assigned are moot.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the 
Veteran's service treatment records and his death certificate and 
there were no other identified post-service records that were not 
obtained.  Therefore, no further assistance to the appellant with 
the duty to notify and the development of evidence is required.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Cause of Death

Pertinent Law and Regulations

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  For a service-connected disability to be the principal 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death.  For a service-
connected disability to constitute a contributory cause of death, 
it is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

In determining whether the disability that resulted in the death 
of the Veteran was the result of active service, the laws and 
regulations pertaining to basic service connection apply.  38 
U.S.C.A. § 1310(a).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA is required to consider all lay and medical evidence of 
record; when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA must give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).



Analysis

The Board finds that the preponderance of the evidence is against 
a grant of service connection for the cause of the Veteran's 
death.  In reaching its decision, the Board has considered all of 
the pertinent evidence of record, including the Veteran's service 
treatment records and the Veteran's death certificate. 

At the time of the Veteran's death, service connection was in 
effect for traumatic arthritis of the left knee, scar on the left 
elbow and injury to muscle group 12 of his left leg.  The 
Veteran's death certificate listed multiple organ failure, due to 
cardioembolism, atrial fibrillation with right hemiplegia and 
cerebrovascular disease as the cause of the Veteran's death.  
Community pneumonia was listed as a contributing condition to his 
death.

A review of the Veteran's service treatment records shows normal 
findings for the Veteran's heart and lungs.  A review of his 
cardiovascular system showed a "slight [illegible] sound, no 
true murmur."  The evidence does not indicate that the Veteran's 
cardioembolism, atrial fibrillation with right hemiplegia or 
cerebrovascular disease manifested until many years after 
service.  The first medical evidence of these disabilities is in 
June 2001, several months before the Veteran died.  Further, 
there is no lay testimony as to the date of onset of these 
disabilities.  Neither the death certificate nor any other 
evidence indicates that cardioembolism, atrial fibrillation with 
right hemiplegia or cerebrovascular disease that caused the 
Veteran's death was due to anything in service.  Thus, the 
appellant has not met her burden of presenting and supporting 
evidence in support of her claim for service connection for the 
cause of the Veteran's death.  38 U.S.C.A. § 5107(a).

To the extent that the Veteran's application for service 
connection for the cause of death is itself a general contention 
that the cardio embolism, atrial fibrillation with right 
hemiplegia and cerebrovascular disease that caused his death are 
related to service, lay witnesses may, in some circumstances, 
opine on questions of diagnosis and etiology.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's 
categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was a 
layperson, conflicts with Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  However, in this case, a general contention 
that these diseases are related to service is an etiological 
question as to an internal disease process unlike testimony as to 
a separated shoulder, varicose veins, or flat feet, which are 
capable of direct observation.  See Jandreau, 492 F.3d at 1376 
(lay witness capable of diagnosing dislocated shoulder); Barr, 21 
Vet. App. at 308-309 (lay testimony is competent to establish the 
presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis); 
Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to 
testify to pain and visible flatness of his feet). 

 For the foregoing reasons, the preponderance of the evidence is 
against a finding that cardioembolism, atrial fibrillation with 
right hemiplegia or cerebrovascular disease that caused the 
Veteran's death is related to service.  Therefore, the 
appellant's claim for service connection for the cause of the 
Veteran's death must be denied.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Death Pension Benefits

Pertinent Law and Regulations

Death pension is a benefit payable to a Veteran's surviving 
spouse because of the Veteran's nonservice-connected death.  
Basic entitlement exists if (i) the Veteran served for ninety 
days or more during a period of war; or (ii) was, at the time of 
death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) the 
surviving spouse meets the net worth requirements of 38 C.F.R. § 
3.274 and has an annual income not in excess of the maximum 
annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 
38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4).

The term "Veteran of any war" means any Veteran who served in 
the active military, naval or air service during a period of war.  
38 C.F.R. § 3.1(e).  Service department certified recognized 
guerrilla service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a former 
member of the United States Armed Forces (including the 
Philippine Scouts), or the Commonwealth Army, prior to July 1, 
1946) is included.  38 C.F.R. § 3.40(d).

Service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces, organized 
guerilla forces, shall not be deemed to have been active military 
service for the purposes of nonservice-connected death pension.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40; See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (per curiam). 

38 C.F.R. § 3.203, provides that, for the purpose of establishing 
entitlement to pension, compensation, dependency and indemnity 
compensation, or burial benefits, VA may accept evidence of 
service submitted by an appellant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued by 
the service department.  A copy of an original document is 
acceptable if the copy was issued by the service department or if 
the copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document in the 
custodian's custody; (2) the document contains needed information 
as to length, time, and character of service; and (3) in the 
opinion of VA, the document is genuine and the information 
contained in it is accurate.  However, where the appellant does 
not submit evidence of service or the evidence submitted does not 
meet the requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.

In cases for VA benefits where the requisite Veteran status is at 
issue, the relevant question is whether the claimant has 
qualifying service under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The Board notes that 
there is an apparent conflict between 38 C.F.R. § 3.41, which 
states that, for Philippine service, "the period of active 
service will be from the date certified by the Armed Forces" and 
38 C.F.R. § 3.203(a), which provides that a claimant may show 
service by submitting certain documents "without verification 
from the appropriate service department."  

As discussed above, however, the United States Court of Appeals 
for Veterans Claims (Court) has noted that VA may accept United 
States service department documents or seek certification of 
service, but once certification is received, VA is bound by that 
certification.  See Palor v. Nicholson, 21 Vet. App. 325 (2007).

Analysis

The appellant asserts that she in entitled to death pension 
benefits based on her late husband's service during World War II. 

As discussed above, people with service in the Philippine 
Commonwealth Army, United States Armed Forces, Far East, 
including recognized guerrilla service, or service with the 
Special Philippine Scouts under Public Law 190, 79th Congress, 
shall not be deemed to have been in active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to death pension benefits.  See 38 
U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40(b), (c), (d) (2009).

Therefore, as no additional evidence has been provided to show 
service that qualifies the appellant for pension benefits, the 
claim must be denied as a matter of law.  See 38 U.S.C.A. § 107 
(West 2002); 38 C.F.R. § 3.40(b), (c), (d).

IV.  Accrued Benefits

Pertinent Law and Regulations

The law and regulations governing claims for accrued benefits, as 
applicable to this case, state that, upon the death of a Veteran 
who dies on or after December 1, 1962, his lawful surviving 
spouse may be paid periodic monetary benefits to which he was 
entitled at the time of death based on existing rating decisions 
or other evidence that was on file when the Veteran died.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) construed the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), and found that, in order for a surviving spouse to be 
entitled to accrued benefits, the Veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.

Analysis 

A review of the Veteran's claims file shows that he did not have 
any claims pending at the time of his death.  Furthermore, there 
is no evidence that the Veteran was entitled to benefits 
regarding cardioembolism, atrial fibrillation with right 
hemiplegia or cerebrovascular disease under an existing rating or 
decision.  Therefore, the appellant's claim for accrued benefits 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).






ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to death pension benefits is denied

Entitlement to accrued benefits is denied.




____________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


